

116 HR 2430 IH: Temporary Reauthorization of the Emergency Scheduling of Fentanyl Analogues Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2430IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mrs. Rodgers of Washington (for herself and Mr. Jordan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act to extend for one year the temporary order for fentanyl-related substances.1.Short titleThis Act may be cited as the Temporary Reauthorization of the Emergency Scheduling of Fentanyl Analogues Act.2.Extension of temporary order for fen­tanyl-related substancesSection 2 of the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act (Public Law 116–114) is amended by striking May 6, 2021 and inserting May 6, 2022. 